 
 
II 
110th CONGRESS 1st Session 
S. 1346 
IN THE SENATE OF THE UNITED STATES 
 
May 9, 2007 
Ms. Mikulski (for herself, Mr. Cardin, Mr. Warner, Mr. Biden, Mr. Rockefeller, Mr. Carper, and Mr. Webb) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry 
 
A BILL 
To amend conservation and biofuels programs of the Department of Agriculture to promote the compatible goals of economically viable agricultural production and reducing nutrient loads in the Chesapeake Bay and its tributaries by assisting agricultural producers to make beneficial, cost-effective changes to cropping systems, grazing management, and nutrient management associated with livestock and poultry production, crop production, bioenergy production, and other agricultural practices on agricultural land within the Chesapeake Bay watershed, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Chesapeake’s Healthy and Environmentally Sound Stewardship of Energy and Agriculture Act of 2007 or the CHESSEA Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Findings. 
Sec. 3. Environmental quality incentives program. 
Sec. 4. Regional water quality enhancement program. 
Sec. 5. Conservation innovation grants. 
Sec. 6. Conservation reserve program. 
Sec. 7. Conservation security program. 
Sec. 8. Comprehensive planning technical assistance pilot program. 
Sec. 9. Wetlands reserve program. 
Sec. 10. Agricultural management assistance. 
Sec. 11. Biorefinery and biofuel project grants. 
Sec. 12. Renewable energy systems and energy efficiency improvements program.  
2.FindingsCongress finds that— 
(1)the Chesapeake Bay is the largest estuary in North America, the world’s most productive estuary, and a resource of worldwide significance; 
(2)the Chesapeake Bay watershed encompasses portions of 6 States, including New York, Pennsylvania, Delaware, Maryland, Virginia, and West Virginia, and the District of Columbia, and contains 150 major tributaries; 
(3)agricultural operations and small family farms in particular are a defining feature of the economy, heritage, culture, landscape, and environment of the States of the Chesapeake Bay watershed, and those agricultural operations account for nearly ¼ of the land in the Chesapeake Bay watershed, stretching across 10,000,000 acres and involving tens of thousands of individual agricultural producers; 
(4)unfortunately, those same agricultural operations are the source of more than 40 percent of the nitrogen and phosphorus loads entering the Chesapeake Bay; 
(5)in the landmark regional agreement entered into by the Chesapeake Executive Council entitled Chesapeake 2000 and dated June 28, 2000 (referred to in this Act as the Chesapeake 2000 Agreement), the Federal Government, the 6 States of the Chesapeake Bay watershed, and the District of Columbia, agreed to significantly reduce annual nitrogen, phosphorus, and sediment load by 2010 to restore the Chesapeake Bay and its tidal tributaries sufficiently to remove the Chesapeake Bay and the tributaries from the list of impaired waters under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); 
(6)current efforts to implement the Chesapeake 2000 Agreement and achieve the nitrogen and phosphorus reduction goals specified in the Chesapeake 2000 Agreement are significantly underfunded; and 
(7)the implementation of improved conservation practices in agricultural operations in the Chesapeake Bay watershed and increased agricultural bioenergy production can serve the dual purposes of enhancing the environmental health of the Chesapeake Bay and the economic vitality of agricultural producers in the watershed. 
3.Environmental quality incentives program 
(a)Extension 
(1)Funding extension and increaseSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting the following: 
 
(6)The environmental quality incentives program under chapter 4, using, to the maximum extent practicable, $2,000,000,000 in each of fiscal years 2008 through 2013. . 
(2)Conforming amendments 
(A)Section 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— 
(i)in subsection (a)(1), by striking 2010 and inserting 2013; and 
(ii)in subsection (g), by striking 2007 and inserting 2013. 
(B)Section 1240I(c)(1)(C)) of the Food Security Act of 1985 (16 U.S.C. 3839aa–9(c)(1)(C)) is amended by striking 2007 and inserting 2013. 
(b)Priority given to State allocationsSection 1240F of the Food Security Act of 1985 (16 U.S.C. 3839aa–6) is amended— 
(1)by striking To and inserting the following: 
 
(a)Assistance, information, and training.—To ; and 
(2)by adding at the end the following: 
 
(b)Interstate watershedsIn making program allocations to States, the Secretary shall give priority to States located within watersheds that— 
(1)encompass more than 1 State; 
(2)are recognized under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) as having nutrient-related water quality impairments or sediment-related water quality impairments; and 
(3)are subject to State-approved tributary strategies or watershed management plans designed to address those impairments. 
(c)Prohibited allocation factorThe Secretary shall not use the total number of acres as an allocation factor under this section. . 
(c)Cost share payment exceptionSection 1240B(d)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(2)) is amended by striking subparagraph (A) and inserting the following: 
 
(A)Limited resource and beginning farmers or ranchersThe Secretary may increase the amount provided to a producer under paragraph (1) to not more than 90 percent if the producer is a limited resource or beginning farmer or rancher, as determined by the Secretary, except that the cost-share payment under the program not be less than 15 percent more than the payment that the Secretary may determine under paragraph (1). . 
(d)Forest conservation and performance incentives for StatesChapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended by adding at the end the following: 
 
1240J.Promotion of forest stewardship practices 
(a)Cost-share payments and incentive paymentsIn carrying out the program under this chapter, the Secretary shall promote forest stewardship by providing cost-share payments and incentive payments to nonindustrial private forest owners to carry out eligible conservation activities, to— 
(1)improve water quality; 
(2)improve habitat for at-risk species; 
(3)restore ecologically important forest types; or 
(4)control invasive species. 
(b)PriorityThe Secretary shall give priority to projects that involve multiple landowners implementing eligible conservation activities in a coordinated manner to address the purposes described in subsection (a). 
(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section— 
(1)$25,000,000 for fiscal year 2008; 
(2)$45,000,000 for fiscal year 2009; 
(3)$60,000,000 for fiscal year 2010; 
(4)$75,000,000 for each of fiscal years 2011 and 2012; and 
(5)$100,000,000 for fiscal year 2013. 
1240K.Performance incentives for States 
(a)High level of performance bonusFor each of fiscal years 2008 through 2013, the Secretary shall reserve 10 percent of the funds made available under this chapter for bonus allocations to States that demonstrate a high level of performance in implementing the environmental quality incentives program established under this chapter. 
(b)Special considerationsIn evaluating State performance under subsection (a), the Secretary shall reward States that— 
(1)consistently meet the requirements of section 1240C in evaluating offers and payments; 
(2)dedicate a portion of their annual environmental quality incentives program allocation to multiproducer cooperative efforts to address specific resource concerns; 
(3)collaborate with other Federal and State agencies, local governments, educational institutions, and for-profit and nonprofit organizations to monitor and evaluate the environmental outcomes associated with implementation of the program; 
(4)demonstrate effective and efficient program delivery, including the provision of adequate technical assistance to all program participants through appropriate staffing and through cooperation with other Federal, State, tribal, and local agencies, for-profit and nonprofit organizations, and individuals with demonstrated expertise in the planning and implementation of conservation practices, systems, and approaches; 
(5)support and encourage innovative approaches to addressing resource concerns; 
(6)effectively leverage Federal funding with local and State matching funds; and 
(7)demonstrate effective outreach and innovative approaches to reaching and serving beginning farmers or ranchers, limited resource producers, and operators with lower rates of historical participation in Federal farm and conservation programs. . 
4.Regional water quality enhancement program 
(a)Program requirementsChapter 5 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1240P (16 U.S.C. 3839bb–3) the following: 
 
1240Q.Regional water quality enhancement program 
(a)Program requiredIn order to increase, facilitate, and further implement cooperative partnerships between States, producers, and other interested persons or parties to improve water quality in the largest bodies of water in the United States, the Secretary shall offer to enter into agreements with States and the District of Columbia containing all or a portion of such a body of water or containing tributaries of such a body of water (including the Chesapeake Bay and its tributaries) to assist the States and District to carry out special initiatives focused on the enhanced stewardship of those bodies of water. 
(b)Term of agreementAn agreement under this section shall be for a term of not shorter than 3 nor longer than 5 years. 
(c)Competitive Process; Set-Aside 
(1)Competitive processSubject to paragraph (2), the Secretary shall establish a competitive process for considering applications for agreements under this section, consistent with the evaluation criteria described in subsection (d). 
(2)Set asideNot less than 25 percent of total amount of funds made available for agreements under this section shall be awarded to States and the District of Columbia containing a portion of the Chesapeake Bay watershed. 
(d)Evaluation of applications; criteriaIn evaluating applications for an agreement under this section, the Secretary shall consider the extent to which the program proposed by the State or District of Columbia would— 
(1)most cost-effectively achieve the greatest improvements to water quality, using— 
(A)adoption of management practices and systems, including soil amendments, soil and stalk testing, alternative cropping systems, cover crops, buffers, and other measures; 
(B)innovative or advanced conservation techniques that hold substantial promise for producing long-term, cost-effective improvements to water quality; 
(C)reduction in nutrient inputs to agricultural operations, such as through feed management; and 
(D)manure processing and treatment technologies to permit more efficient use and transport of manure to produce energy, restore nutrient-deficient land, or reduce air emissions; 
(2)leverage financial and technical resources from sources other than the programs authorized by this subtitle, including financial and technical resources provided by other Federal agencies, State agencies, local governments, nongovernmental organizations and associations, and other private sector entities; 
(3)provide necessary technical assistance to producers and other cooperators participating in the project or initiative, including in the application cost estimates for technical assistance and whether the assistance will be provided by technical service providers; 
(4)establish a program of education and outreach to attract new participants; 
(5)serve as a transferable model for other regional watershed efforts; or 
(6)evaluate progress and measure results. 
(e)PrioritiesTo the maximum extent practicable, consistent with the requirements of subsection (d), the Secretary shall ensure that, for each fiscal year, agreements are entered into under this section to support projects and initiatives that collectively address water quality impairments. 
(f)Selection ProcessIn evaluating applications under this section, the Secretary shall consider recommendations from scientists, regional experts, and other persons with appropriate expertise in the Department of Agriculture, other Federal and State agencies, and interest groups, including producer associations and conservation and environmental organizations. 
(g)Cost share requirements 
(1)In generalSubject to paragraphs (2) and (3), the Secretary shall not require more than 25 percent of the cost of a project or initiative supported under an agreement entered into under this section to be provided from non-Federal sources. 
(2)Priority for higher non-Federal shareThe Secretary may give priority in entering into agreements under this section to a project or initiative offering to cover a higher percentage of the cost of the project or initiative from non-Federal sources. 
(3)In-kind contributionsIf the Secretary establishes a cost-share requirement for a project or initiative, the Secretary shall allow the use of in-kind contributions to meet the requirement. . 
(b)FundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by adding at the end the following: 
 
(8)The regional water quality enhancement program under section 1240Q, using, to the maximum extent practicable— 
(A)$175,000,000 in fiscal year 2008; and 
(B)$200,000,000 in each of fiscal years 2009 through 2013. . 
5.Conservation innovation grantsSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended— 
(1)in subsection (a), by striking may and inserting shall; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking may and inserting shall; 
(B)in paragraph (2), by striking and at the end; 
(C)in paragraph (3), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following: 
 
(4)include a plan for technology transfer. ; and 
(3)by adding at the end the following: 
 
(d)Technology transferIn making grants under this section, the Secretary shall give priority to projects that ensure transferability of innovative conservation technologies and approaches to achieve widespread implementation by producers. 
(e)Additional FundingIn addition to amounts made available under section 1241(a)(6) to carry out this chapter, of funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $100,000,000 for each of fiscal years 2008 through 2013. . 
6.Conservation reserve program 
(a)Extension 
(1)Funding extensionSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— 
(A)in the matter preceding paragraph (1), by striking 2007 and inserting 2013; and 
(B)in paragraph (1), by striking The and inserting For each of fiscal years 2002 through 2013, the. 
(2)Conforming amendmentsSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended— 
(A)in subsection (a), by striking 2007 and inserting 2013; 
(B)in subsection (d), by striking 2007 and inserting 2013; 
(C)in subsection (e)(3), by striking 2002 and inserting 2008; and 
(D)in subsection (h)(1), by striking 2007 and inserting 2013. 
(b)Enrollment goals and use of general signupSection 1231(d) of the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended— 
(1)by striking The Secretary and inserting: 
 
(1)Acreage authorizedThe Secretary ; and 
(2)by adding at the end the following: 
 
(2)Enrollment goalsFor the period beginning on the date of enactment of this paragraph and ending on December 31, 2013, the Secretary shall establish a goal to enroll not less than 7,000,000 acres of eligible land through the continuous enrollment program and the conservation reserve enhancement program, with priority given to riparian buffers, restored wetland, and other habitats known to improve water quality and called for under established, State-approved tributary strategies or watershed management plans to reduce nutrients and sediments from agricultural sources to impaired waters. 
(3)Limitation on use of general signup 
(A)In generalTo the maximum extent practicable, the Secretary shall ensure that not more than 80 percent of the acres maintained in the conservation reserve at any 1 time during the 2008 through 2013 calendar years are acres that were enrolled through a general signup under section 1234(c)(2)(A). 
(B)Acceptability of general signup offersFor an offer to be accepted to enroll acres into the conservation reserve through the general signup, the acres covered by the offer shall have an environmental benefit index score that is at or above a threshold that is 15 percent higher than the average of the thresholds used in general signups during fiscal years 1996 through 2006, adjusted for changes in the index over those fiscal years. . 
(c)Payment limitationSection 1234(f)(1) of the Food Security Act of 1985 (16 U.S.C. 3834(f)) is amended— 
(1)by striking The and inserting the following: 
 
(A)In generalExcept as provided in subparagraph (B), the ; and 
(2)by adding at the end the following: 
 
(B)WaiversThe Secretary may waive the payment limitation established under subparagraph (A) for a person participating in the conservation reserve enhancement program if the Secretary determines the waiver is necessary to achieve the objectives of the program. . 
7.Conservation security program 
(a)Repeal of funding capSection 1241(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(3)) is amended by striking , using not more than and all that follows through 2015. 
(b)Program extensionSection 1238A(a) of the Food Security Act of 1985 (16 U.S.C. 3838a(a)) is amended by striking 2011 and inserting 2013. 
(c)Assistance to certain StatesSection 1238A(b) of the Food Security Act of 1985 (16 U.S.C. 3838a(b)) is amended by adding at the end the following: 
 
(5)Continuous enrollmentThe Secretary shall provide for a continuous enrollment of eligible land in any State that, through a written agreement, is partnering with other States and the Federal Government to achieve specific numeric reductions in nutrient and sediment pollution loads within a multistate watershed in an effort to remove the waters in that watershed from the list of impaired waters under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). . 
(d)Enhanced payments for water qualitySection 1238C(b)(1)(C)(iii) of the Food Security Act of 1985 (16 U.S.C. 3838c(b)(1)(C)(iii)) is amended— 
(1)in subclause (IV), by striking or at the end; 
(2)in subclause (V), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(VI)implements practices that will significantly improve water quality in watersheds associated with waters impaired by agricultural nutrients, with priority given to the most effective practices. . 
(e)Duties of the SecretarySection 1238C of the Food Security Act of 1985 (16 U.S.C. 3838c) is amended by striking subsections (f) and (g) and inserting the following: 
 
(f)Enrollment priorityIn the case of any fiscal year for which funding for the conservation security program is limited, the Secretary shall prioritize entering into contracts to address water quality in watersheds of bodies of water impaired by nutrients, based on the degree to which a producer proposes to increase the management intensity with which the producer addresses nutrient impairment of water quality in the affected watershed. 
(g)Prohibited allocation factorThe Secretary shall not use the total number of acres as an allocation factor under this section. 
(h)Technical assistanceFor each of fiscal years 2008 through 2013, the Secretary shall provide technical assistance to producers for the development and implementation of conservation security contracts in an amount that, for each producer— 
(1)is based on actual cost; but 
(2)does not exceed 23 percent of amounts expended for the fiscal year for the producer. . 
8.Comprehensive planning technical assistance pilot programSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended by adding at the end the following: 
 
(c)Comprehensive planning technical assistance pilot program 
(1)Chesapeake Bay watershedThe Secretary shall establish a pilot program in the Chesapeake Bay watershed to assist producers with comprehensive conservation planning, design, and implementation— 
(A)before applying for assistance under any of the conservation programs authorized by subtitle D; and 
(B)through the process of design and implementation of conservation projects. 
(2)Comprehensive assessment and technical assistanceIn carrying out the pilot program, the Secretary shall assist each producer by— 
(A)making a comprehensive assessment of the resource concerns, needs, and alternative solutions for the entire operation of the producer, as determined by the Secretary, in accordance the applicable conservation planning manual of the Natural Resources Conservation Service; and 
(B)providing technical assistance in design and implementation of the solutions. 
(3)Provision of assistance 
(A)In generalThe Secretary shall provide assistance to producers under the pilot program directly or through third-party providers certified by the Secretary. 
(B)ResultsThe Secretary shall provide the results of the comprehensive planning, design, and implementation assistance to the producer to enable the producer to make informed choices on the type of financial assistance available through conservation programs administered by the Secretary under subtitle D that would most effectively address the resource needs of the operation, consistent with the environmental goals for the area in which the operation is located. 
(4)CostThe Secretary shall provide assistance under the pilot program without cost to producers. 
(5)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out the pilot program $10,000,000 for each of fiscal years 2008 through 2013. . 
9.Wetlands reserve program 
(a)Extension 
(1)Funding extensionSection 1241(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(2)) is amended by striking The and inserting For each of fiscal years 2002 through 2013, the. 
(2)Conforming amendmentSection 1237(c) of the Food Security Act of 1985 (16 U.S.C. 3837(c)) is amended by striking 2007 and inserting 2013. 
(b)Maximum and yearly enrollmentSection 1237(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3837(b)(1)) is amended by striking 2,275,000 acres, and all that follows through the period at the end and inserting 3,500,000 acres, of which, to the maximum extent practicable, at least 5,000 acres in calendar year 2008 and 10,000 acres in each of calendar years 2009 and 2010 shall be enrolled to meet State and Federal 2010 goals established pursuant to the Chesapeake 2000 agreement for the Chesapeake Bay watershed.. 
(c)PrioritySection 1237 of the Food Security Act of 1985 (16 U.S.C. 3837) is amended by adding at the end the following: 
 
(g)PriorityThe Secretary shall give priority to enrollments benefitting water quality, and shall consider whether States are implementing the program consistent with those priorities, when allocating program funding to States.  
(d)Additional purposeSection 1237A(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3837a(b)(3)) is amended by inserting after wetlands the following: , including the reduction of excess nutrients. 
(e)Increased cost shareSection 1237C(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3837c(b)(2)) is amended— 
(1)by striking In and inserting the following: 
 
(A)In generalIn ; and 
(2)by adding at the end the following: 
 
(B)Increased cost-share percentageThe Secretary may increase the cost-share percentage under subparagraph (A) if the conservation plan described in section 1237A(b) results in— 
(i)a significant reduction of excess nutrients in a watershed of a body of water impaired by agricultural nutrients; or 
(ii)in land placed under permanent easement. . 
(f)Easement prioritySection 1237C(d) of the Food Security Act of 1985 (16 U.S.C. 3837c(d)) is amended by inserting before the period at the end the following: or for achieving nutrient reductions in a watershed of a body of water impaired by agricultural nutrients. 
10.Agricultural management assistance 
(a)Additional StateSection 524(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(1)) is amended by inserting Virginia, after Vermont,. 
(b)Funding and durationSection 524(b)(4)(B) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(4)(B)) is amended— 
(1)in clause (ii)— 
(A)by striking fiscal years 2003 through 2007 and inserting fiscal years 2008 through 2013; and 
(B)by striking $20,000,000 and inserting $50,000,000; and 
(2)in clause (iii)— 
(A)in the matter preceding subclause (I), by striking fiscal years 2004 through 2007 and inserting fiscal years 2008 through 2013; 
(B)in subclause (I), by striking $14,000,000 and inserting $38,000,000; 
(C)in subclause (II), by striking $1,000,000 and inserting $2,000,000; and 
(D)in subclause (III), by striking $5,000,000 and inserting $10,000,000. 
11.Biorefinery and biofuel project grants 
(a)Definition of Chesapeake Bay Watershed StateSection 9001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is amended— 
(1)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; and 
(2)by inserting after paragraph (3) the following: 
 
(4)Chesapeake Bay Watershed StateThe term Chesapeake Bay Watershed States means each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia and the District of Columbia. . 
(b)Assistance methodsSection 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is amended by striking subsection (c) and inserting the following: 
 
(c)Assistance 
(1)GrantsThe Secretary shall award grants and make loans and loan guarantees to eligible entities to assist in covering the cost of development and construction of biorefineries to carry out projects to demonstrate the commercial viability of 1 or more processes for converting biomass to fuels or chemicals. 
(2)Projects for Chesapeake Bay Watershed StatesIn the case of a project to be operated in 1 or more of the Chesapeake Bay Watershed States, the Secretary shall award grants under this subsection for the purpose of developing and promoting the commercial viability of— 
(A)no-till soybean biodiesel production; 
(B)cellulosic ethanol production; 
(C)manure-to-energy processes and technologies; and 
(D)other technologies that promote the conversion of biomass to fuels and chemicals and the reduction of nutrient impacts to water quality. . 
(c)Environmental goals; distribution of grantsSection 9003(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103(e)) is amended— 
(1)in paragraph (2)(A)— 
(A)in clause (i), by striking and at the end; 
(B)by redesignating clause (ii) as clause (iii); and 
(C)by inserting after clause (i) the following: 
 
(ii)shall select projects based on the extent to which the projects meet environmental goals for feedstocks and refineries developed by the Secretary, in consultation with the Secretary of the Interior, the Secretary of Energy, the Administrator of the Environmental Protection Agency, and the National Academy of Sciences, taking into consideration clean water and air goals; and . 
(2)by adding at the end the following: 
 
(3)Funds for Chesapeake Bay Watershed StatesThe Secretary shall ensure that not less than 15 percent of the total funds available under this section are provided to projects operated in Chesapeake Bay Watershed States that benefit the Chesapeake Bay watershed. . 
(d)FundingSection 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is amended by striking subsection (h) and inserting the following: 
 
(h)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $100,000,000 for each of fiscal years 2008 through 2013. . 
12.Renewable energy systems and energy efficiency improvements programSection 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended— 
(1)in subsection (c)— 
(A)in paragraph (2), by striking subparagraph (C) and inserting the following: 
 
(C)the expected environmental benefits of the renewable energy system, including benefits to water quality and to watersheds of bodies of water degraded by agricultural nutrients; ; and 
(B)by adding at the end the following: 
 
(3)Preference for community projectsThe Secretary shall give preference in funding and grant and loan selection under this section to activities that the Secretary determines— 
(A)are undertaken jointly by more than 1 eligible entity in a local community; 
(B)involve direct cooperation between 2 or more eligible entities; and 
(C)foster community or cooperative approaches to renewable energy and energy efficiency development. ; and 
(2)by striking subsection (f) and inserting the following: 
 
(f)Production-based incentives in lieu of grants 
(1)In generalIn addition to the authority under subsection (a), the Secretary may, on the request of an applicant the Secretary determines is eligible under subsection (b), make production-based payments to the applicant in lieu of a grant. 
(2)ContingencyThe Secretary shall only make a payment under paragraph (1) if the applicant provides the Secretary with documentation showing energy production and sales from a renewable energy system to a third party. 
(3)LimitationThe total net present value of a production-based incentive may not exceed the lesser of— 
(A)25 percent of the eligible project costs; and 
(B)any other limit that the Secretary establishes by regulation or guidance. 
(g)Distribution of grantsThe Secretary shall ensure that not less than 15 percent of the grants, loans, and loan guarantees provided under this section are provided to projects in Chesapeake Bay Watershed States that benefit the Chesapeake Bay watershed. 
(h)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section, to remain available until expended— 
(1)$60,000,000 for fiscal year 2008; 
(2)$90,000,000 for fiscal year 2009; 
(3)$130,000,000 for fiscal year 2010; 
(4)$180,000,000 for fiscal year 2011; and 
(5)$250,000,000 for fiscal year 2012. . 
 
